Appeal from a judgment of the Supreme Court, Erie County *1481(John L. Michalski, A.J.), rendered April 13, 2011. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree and offering a false instrument for filing in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Wisniewski ([appeal No. 2] 128 AD3d 1481 [2015]). Present — Scudder, P.J., Smith, Peradotto, Lindley and DeJoseph, JJ.